Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 13, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7 – 12, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jesse at al. (US 2013/0274964) in view of Casaccia et al. (US 2003/0036399).

Regarding Claims 1 and 15, Jesse discloses an on-board recording system for a vehicle, wherein the on-board recording system is configured to monitor data for errors, the on-board recording system comprising: 
one or more processors ([0038], computer, processing device, Jesse); and 
a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the on-board recording system to ([0101], memory, Jesse): 
receive as input a data sequence including a plurality of frames that are each received and recorded by the on-board recording system at a corresponding assigned time offset and include a corresponding assigned message ([0045] and [0050], Jesse).

Jesse also disclose determining whether a valid assigned message has or has not been received at the corresponding assigned time offset ([0013]-[0014] and [0056]-[0057], Jesse); in response to determining the valid/invalid assigned message, calculate a total length of time based on a number of missing assigned messages that are stored in the memory ([0058], “duration corresponding to the flight,” Jesse); compare the total length 
in response to determining the total length of time is greater than the threshold length of time, determine an error has occurred ([0065], “data value may be marked as invalid,” Jesse). 
However, Jesse does not expressly disclose a missing assigned message.  Casaccia discloses:
receive as input a data sequence including a plurality of frames that are each received and recorded at a corresponding assigned time offset and include a corresponding assigned message ([0005], “predetermined period of time,” Casaccia)
determine a missing assigned message that has not been received at the corresponding assigned time offset ([0007], “frame erasure,” “missing end of frame,” Casaccia); 
in response to determining the missing assigned message, calculate a total length of time based on a number of missing assigned messages that are stored in the memory ([0008], “initiating a first timer, and on expiration of the first timer,” wherein the expiration of the timer implies that there is a calculation of a total length of time as claimed; Casaccia);
compare the total length of time with a threshold length of time ([0008], “expiration of the first timer,” Casaccia); 
determine the total length of time is greater than the threshold length of time ([0008], “expiration of the first timer,” Casaccia); and


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jesse by incorporating the determining of a missing assigned message, as disclosed by Casaccia, in order to accurately transmit messages in a wireless communication system and efficiently retransmitting information in a wireless communication system ([0006], Casaccia). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 2 and 16, Jesse/Casaccia discloses an on-board recording system of claim 1, wherein the one or more processors execute instructions to: 
determine the total length of time is less than or equal to the threshold length of time ([0177] and [0179], Jesse; and [0007], Casaccia); and
in response to determining the total length of time is less than or equal to than the threshold length of time, determine a percentage of missing assigned messages with respect to an entire run time of the data sequence saved in the memory of the on-board recording system ([0177] and [0179], Jesse; and [0007], Casaccia). 

Regarding Claims 3 and 17, Jesse/Casaccia discloses an on-board recording system of claim 2, wherein the one or more processors execute instructions to: 

determine that the percentage of missing assigned messages is greater than the threshold percentage value ([0177] and [0179], Jesse; and [0007], Casaccia); and 
in response to determining that the percentage of missing assigned messages is greater than the threshold percentage value, determine the error has occurred ([0177] and [0179], Jesse; and [0007], Casaccia). 
Regarding Claim 7, Jesse/Casaccia discloses an on-board recording system of claim 1, wherein the one or more processors execute instructions to: 
detect a single frame having an incorrect bit length, wherein the single frame is part of the data sequence including the plurality of frames ([0071], [0074]-[0075], Casaccia). 

Regarding Claim 8, Jesse/Casaccia discloses an on-board recording system of claim 7, wherein the one or more processors execute instructions to: 
in response to detecting the single frame having the incorrect bit length, determining the error has occurred ([0071], [0074]-[0075], Casaccia). 

Regarding Claim 9, Jesse/Casaccia discloses n on-board recording system of claim 7, wherein the one or more processors execute instructions to: 
after detecting the single frame having the incorrect bit length, continue to monitor the data sequence ([0071], [0074]-[0075], Casaccia); 

determine the one or more frames having the incorrect bit length exceed a threshold number of frames having incorrect bits; and in response to determining the one or more frames having the incorrect bits exceed the threshold number of frames having incorrect bits, determine the error has occurred ([0071], [0074]-[0075], Casaccia). 

Regarding Claim 10, Jesse/Casaccia discloses an on-board recording system of claim 1, wherein the one or more processors execute instructions to: in response to determining the error, generating an alarm ([0155], Jesse). 

Regarding Claim 11, Jesse/Casaccia discloses a on-board recording system of claim 1, wherein the plurality of frames each include one or more message identifiers associated with the corresponding assigned message, and wherein the one or more processors execute instructions to: 
compare the one or more message identifier of each of the plurality of frames with an expected set of message identifiers ([0075], [0082], and [0083], segment identifier, SI, Casaccia); 
determine at least one message identifier of one of the plurality of frames is not included in the expected set of message identifiers ([0075], [0082], segment identifier, SI, [0083], “If the received message has a missing segment(s), the receiver 600 requests retransmission of the 
in response to determining at least one message identifier is not included in the expected set of message identifiers, determine the error has occurred ([0075], [0082], segment identifier, SI, [0083], Casaccia). 

Regarding Claim 12, Jesse/Casaccia discloses an on-board recording system of claim 1, wherein the plurality of frames each include one or more message identifiers associated with the corresponding assigned message, and wherein a unique message identifier is assigned to a unique time offset ([0058], Casaccia). 

Regarding Claim 14, Jesse/Casaccia discloses an on-board recording system of claim 1, wherein the vehicle is an aircraft, an automobile, an unmanned aerial vehicle (UAV), a spacecraft, or a marine vessel ([0004], Jesse). 

Regarding Claim 20, Jesse/Casaccia discloses a method, further comprising:
detect a single frame having an incorrect bit length, wherein the single frame is part of the data sequence including the plurality of frames ([0071], [0074]-[0075], Casaccia); and
in response to detecting the single frame having the incorrect bit length, determining the error has occurred ([0071], [0074]-[0075], Casaccia). 

Response to Arguments
Applicant argues that the applied art fails to disclose; “determine a missing assigned message that has not been received at the corresponding assigned time offset,” and “in response to determining the missing assigned message, calculate a total length of time based on a number of missing assigned messages that are stored in the memory.”
The Examiner respectfully disagrees. The combination of Jesse/Casaccia discloses: determine a missing assigned message that has not been received at the corresponding assigned time offset ([0007], “frame erasure,” “missing end of frame,” Casaccia); and in response to determining the missing assigned message, calculate a total length of time based on a number of missing assigned messages that are stored in the memory ([0058], “duration corresponding to the flight,” Jesse; and [0008], “initiating a first timer, and on expiration of the first timer,” wherein the expiration of the timer implies that there is a calculation of a total length of time as claimed; Casaccia).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
March 5, 2021